DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  There appear to be the following typographical errors in said claims:
“associated with access code” should read “associated with the access code”
“grating” should read “granting”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp et al U.S. Patent No. 9,691,199 (hereinafter Rapp).
Regarding claim 1, Rapp discloses a method for granting access to a building, the method comprising, by a processor: receiving a request for access to the building, wherein the request comprises an access code; determining whether the access code is valid; and in response to determining that the access code is valid, transmitting to a telephone entry system associated with the building a sequence of 
Regarding claim 2, Rapp discloses a method further comprising, by the processor, in response to determining that the access code is not valid, denying access to the building (column 2, lines 40-58; main door is unlocked when the user’s answer includes a passphrase or access word).
Regarding claim 3, Rapp discloses a method wherein receiving the request for access to the building comprises receiving the request from a communication device associated with a user requesting access (see element 200).
Regarding claim 4, Rapp discloses a method wherein the communication device (200) is configured to transmit the request for access to the building to the processor upon occurrence of at least one of the following: receipt of a user request (when callbox button is pressed; column 2, lines 1-17) or detection of proximity to the building (column 23, lines 4-21).
Regarding claim 5, Rapp discloses a method wherein receiving the request for access to the building comprises receiving the request from the telephone entry system upon receipt of at least a portion (first or second of a plurality of passphrase qualifiers; Figure 10) of the access code at a user interface of the telephone entry system (column 23, lines 38-44).
Regarding claim 7, Rapp discloses a method wherein the telephone entry system is configured to, upon receipt of at least the portion of the access code initiate a call to a programmatically controlled telephone number associated with the processor (column 13, lines 49-55).
Regarding claim 8, Rapp discloses a method wherein determining whether the access code is valid comprises determining whether the access code matches a previously stored (i.e., programmed) access code (column 4, lines 9-44).
Regarding claim 9, Rapp discloses a method wherein determining whether the access code is valid comprises determining whether a time constraint associated with access code allows for granting access to the building at a requested time (column 15, lines 30-49).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp.
Regarding claim 10, Rapp discloses a method comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose in response to determining that the access code is valid, transmitting an access granted notification to a user requesting access.  It would have been obvious to try to incorporate into the method of Rapp transmitting an access granted notification to a user requesting access when access has been granted and a signal have been sent to cause a door to unlock since doing so would notify the user when to attempt to open the door and to enter the building and doing so would have yielded predictable results.  
Regarding claim 20, apparatus claim 20 is drawn to the apparatus corresponding to the method of using same as claimed in claim 10.  Therefore apparatus claim 20 corresponds to method claim 10, and is rejected for the same reasons of obviousness as used above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp in view of Holloway et al. U.S. Patent No. 5,982,861 (hereinafter Holloway).

Holloway discloses a method comprising inputting by a person requesting access to a building, an access code via a keypad using DTMF (i.e., touch-tones) communication.  When an access code entered by the person is valid, access is granted to the user (column 10, lines 10-14).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate receiving the request for access to the building comprises receiving, from the telephone entry system, a first sequence of DTMF tones that correspond to the access code; and the method further comprising extracting the access code from the first sequence of DTMF tones in to the method of Rapp since doing so would allow a deaf person to request access to a building by entering a code into a keypad at the entrance.
Regarding claim 16, apparatus claim 16 is drawn to the apparatus corresponding to the method of using same as claimed in claim 6.  Therefore apparatus claim 16 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	January 15, 2021